Nicor Inc.
Exhibit 10.01
Form 8-K

 
NICOR INC.
 
SECOND AMENDMENT TO
 
NICOR INC. STOCK DEFERRAL PLAN
(Governing Pre-2005 Benefits)
 
This Amendment (the “Amendment”) to the Nicor Inc. Stock Deferral Plan governing
pre-2005 benefits is effective as of July 23, 2009.  All capitalized terms used
in this Amendment but not defined herein shall have the meanings assigned to
such terms in the Plan (as defined below).
 
WHEREAS, Nicor Inc. (the “Company”) adopted the Nicor Inc. Stock Deferral Plan,
as amended and restated effective December 7, 1999 (the “Plan”).
 
WHEREAS, the Plan governs pre-2005 “Grandfathered Benefits” allowed under
Section 409A of the Code;
 
WHEREAS, pursuant to Section 5 of the Plan, the compensation committee (the
“Committee”) of the board of directors of the Company may from time to time
amend the provisions of the Plan;
 
WHEREAS, the Committee has determined that it is appropriate to amend the
provisions of the Plan as a result of the application of Section 457A of the
Code to amounts deferred under the Plan by certain Participants;
 
NOW, THEREFORE, the Plan is hereby amended by adding a new SECTION 6 entitled
“Code Section 457A” to read in its entirety as follows:
 
“8.1           Section 457A Compliance.  It is the intent of the Company that no
amounts or awards may be deferred under this Plan if such amounts or awards are
subject to taxation under Section 457A of the Code (“Section 457A”) prior to the
taxable year in which such amounts or awards are distributed to
Participants.  Accordingly, notwithstanding any provision of this Plan to the
contrary, all Stock Units credited to a Disqualified Participant’s account,
shall be distributed to such Participant no later than December 31, 2017, and
each such Disqualified Participant shall be allowed to modify his or her Stock
Payment Election accordingly, provided such change in Stock Payment Election is
in writing and effective on or before December 31, 2011.  If no new Stock
Payment Election is filed in writing prior to December 31, 2011, or such changed
Stock Payment Election provides for distribution of the Disqualified
Participant’s Stock Units after December 31, 2017, then the Stock Payment
Election as on file as of December 31, 2008 shall govern.  For purposes of the
foregoing, “Disqualified Participant” shall mean any employee of a direct or
indirect subsidiary of the Company that is a “nonqualified entity” within the
meaning of Section 457A.”
 
FURTHER, this Second Amendment to the Plan shall be effective on the date
approved by the Committee unless otherwise specified herein.
 
1
 

--------------------------------------------------------------------------------

 
 
In all other respects, the Plan, as amended by this Second Amendment, shall
remain in full force and effect.
 
IN WITNESS WHEREOF, and as evidence of the adoption of the foregoing, the
Company has caused this Amendment to be executed by a duly authorized officer as
of the date first set forth above.
 


 
                    NICOR INC.
 


 
                    By: /s/ CLAUDIA COLALILLO                      
                  Claudia Colalillo
                  Senior Vice President Human Resources
                  and Corporate Communications




 


 



2
 

 
